IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0673
                               Filed July 16, 2014


IN THE INTEREST OF J.P.,
Minor Child,

L.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Constance Cohen,

Associate Juvenile Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Thomas Graves of Graves Law Firm, P.C., Clive, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Stephanie Brown,

Assistant County Attorney, for appellee State.

      Michael Bandstra, Des Moines, for minor child.




      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                             2


DANILSON, C.J.

         A mother appeals the termination of her parental rights to her child, J.P.1

The mother has made some progress since the termination of her parental rights

of her other son, but the State presented credible evidence she is still involved in

prostitution and maintains a relationship with the father, both in direct violation of

court orders and the terms of her probation. The mother requested additional

time for reunification at the termination hearing, but “we do not gamble with [a

child’s] future by asking them to continuously wait for a stable biological parent,”

particularly at such a young age. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).

Her continued poor choices and the time the child has endured in limbo support

affirming the juvenile court’s order terminating the mother’s parental rights.

I. Background Facts and Proceedings.

         The mother became involved with the Iowa Department of Human

Services (DHS) in April 2012. At that time, the juvenile court entered an order

temporarily removing J.P.’s older sibling from the mother’s care after it was

discovered she failed to provide him with proper medical care. Other concerns

included the mother’s incarceration as well as her extensive history of mental

health issues, criminal behaviors,2 and domestic violence.            J.P.’s sibling was

adjudicated a child in need of assistance (CINA) on May 5, 2012, pursuant to

Iowa Code sections 232.2(6)(b), (c)(2), and (n) (2011). The mother’s parental

rights were terminated on December 27, 2012, pursuant to Iowa Code sections




1
    The parental rights of the father have also been terminated. He does not appeal.
2
    The mother was convicted of prostitution in August 2012.
                                           3


232.116(1)(d), (h), and (k). In the written termination order, the juvenile court

explained the mother’s difficulties and her lack of stability:

               As a child, [the mother] was physically abused and
       neglected, resulting in her becoming a child in need of assistance.
       She also had significant mental health problems which required
       commitment proceedings. She married [the father of J.P. and his
       sibling] on March 1, 2012, several months after [the sibling’s] birth
       in November, 2011. She is currently pregnant.
               [The mother] has previously been diagnosed with depression
       and bipolar disorder, but because of her current pregnancy of
       approximately five months, she is not taking any medication. . . .
               [The mother’s] housing is unstable. She is on the waiting list
       for two low-income housing programs. She testified that she is
       number 20 on one list and in the 300s on another. She currently
       resides with her sister . . . with whom she has had a chaotic
       relationship. She has also lived with her father during this case.
       He continues to abuse methamphetamine and has not resolved his
       own abuse issues. . . .
               ....
               [The mother] has very little, if any, insight into the domestic
       violence issues that impact her life and traumatize a baby. It is
       consistently reported that she and [the father] cannot communicate
       effectively and consistently argue, yell and become aggressive and
       violent with one another every time they are together. On many
       occasions, the police have been called and either [the father] or
       [the mother] has gone to jail. Their ties appear to thrive on drama
       and volatility. It is a very unhealthy relationship for both of them,
       yet they are unable to disengage from one another. The volatility of
       their relationship caused stress even when [the sibling] was born.
       [The father] was at the hospital for the birth, but he and [the mother]
       had an ugly argument. [The father] got upset and left. Yet they
       choose to continue their association, have sexual relations with one
       another, argue, cuss and scream at one another, and spend nights
       together.
               ....
               Although she has been employed in the past, [the mother]
       admits that she is too unstable to handle a job at the present time.
       She was sporadically employed within the last two years but quit
       those positions. She relies on the Young Women’s Resource
       Center, family, and friends to help her with expenses. Most of
       these supports are not stable. She also has a debt of over a
       thousand dollars in criminal court fines, which could impact her
       liberty if her probation is revoked over her inability to pay them.
       She is not on a payment plan. She receives food stamps, which
                                         4


        enable her to provide for [the sibling’s] needs at one and a half
        hours of visits per week, but has no plan to financially support him
        should he be in her care full time. She is applying for SSI, but the
        status of that application is unknown.

        J.P. was born in May 2013. On June 26, 2013, the State filed a petition

alleging J.P. was a child in need of assistance due to the prior termination of the

parents’ rights regarding J.P.’s sibling and their lack of participation in services.

On July 12, 2013, the juvenile court held a pretrial conference at which time J.P.

remained placed with the mother, but the court ordered family safety, risk,

permanency services and counseling for the mother, as well as ordering no

unauthorized contact with the father.

        J.P. was adjudicated a CINA on August 2, 2013, pursuant to Iowa Code

section 232.2(6)(c)(2) and (n) (2013). He remained in the mother’s care at that

time.

        Following a disposition hearing on September 10, 2013, J.P. remained in

his mother’s care. The juvenile court confirmed that the mother needed to attend

therapy and provide documentation to confirm her participation. The court also

ordered the mother to comply with all probation requirements and to assure J.P.

had no unauthorized contact with the father, who had expressed a desire to

voluntarily terminate his rights and who had unresolved addiction issues and

domestic violence concerns.

        On October 25, 2013, the State filed a motion to modify the child’s

placement, requesting J.P. be placed in foster care. The motion alleged the

mother was missing therapy appointments, parenting classes, and medication

review. It also stated she no longer had stable housing, was spending time with
                                            5


known drug users, had been involved in prostitution, and was allowing J.P.

around people not approved by DHS, including the father. The court signed an

order placing J.P. in the DHS’s custody, but the mother absconded with J.P. The

child was located three days later, at which time he was placed in foster care.

       The matter of modification was litigated on November 13 and December 3,

2013. The mother did not contest the modification of custody but requested J.P.

be placed with another suitable person, a family friend. The court noted that the

family friend had used considerable effort to convince the mother to return with

J.P. and turn over custody to DHS. The court placed J.P. with the family friend,

finding that “this family can offer a level of familiarity for [J.P.] that will support his

mental health and well being.”

       The State filed a petition to terminate the mother’s parental rights on

December 31, 2013.

       The juvenile court held a permanency hearing on January 30, 2014. At

the hearing, the court found that modification of placement was again necessary,

as the family friend had violated the court’s order by allowing the mother

unauthorized contact with J.P. The mother requested that J.P. be placed with

the maternal grandfather, but the court denied her request due to the

grandfather’s extensive history of abuse, neglect, and addiction. The court also

found the mother was making some progress engaging with services and was

employed, but she did not have stable housing and had not resolved her long-

standing mental health problems.
                                         6


      The hearing on the petition to terminate the mother’s parental rights was

held on March 24 and April 8, 2014. Following the hearing, the court issued a

written order explaining facts and reasons supporting termination:

             [The mother] made impressive progress during the latter half
      of her pregnancy with [J.P.] in dealing with her mental health and
      decision-making. These actions resulted in the [the mother]
      maintaining custody of her infant son . . . despite the recent history
      of termination of parental rights. Unfortunately, [the mother] was
      unable to sustain stability and protective concerns arose. Rather
      than reaching out to providers with whom she had developed
      relationships, [the mother] elected to run away from helping hands.
      She stopped attending therapy consistently, she stopped taking
      medications as prescribed and stopped meeting with providers
      consistently. Her decisions regarding individuals to whom she
      exposed [J.P.] were ill-advised and placed him at risk. These
      contacts were also in violation of direct Court orders requiring
      background checks. She continued to maintain a relationship with
      [the father] despite their violent history and lack of progress in
      resolving victimization issues. She did not protect [J.P.] from
      unauthorized contact with [the father].
             ....
             Also, during this time period, there were allegations that [the
      mother] was again involved in prostitution. This information came
      from more than one source, and these sources had nothing to gain
      by providing this information to the Department of Human Services.
      ...
             It is promising that [the mother] has maintained employment
      since December 2013 cleaning businesses. She has also resumed
      therapy at Young Women’s Resource Center. She resumed
      medication management after having disrupted that care in
      December 2013 due to financial problems. She was accountable
      for her decision to stop engaging in therapy earlier in the case,
      saying she had no excuse.
             Although her engagement has been consistent and positive
      since the filing of the petition to terminate parental rights, it is too
      soon to determine whether or not these changes will be lasting.
      She has only attended five sessions in therapy since resuming
      January 29, 2014. She missed two therapy sessions due to her
      own fault, and another session was cancelled on March 12 due to
      the therapist’s personal emergency. . . .
             . . . . At this point, [the mother’s] interactions remain
      professionally supervised. It has not been appropriate to relax this
      level of supervision due to ongoing concerns that [the mother] is not
                                          7


      stable in her mental health and that she is still involved in a
      relationship with [the father]. Within the month prior to the
      termination of parental rights litigation, [the mother] was relying on
      [the father] for transportation. . . .
              [The mother] was able to obtain independent housing
      approximately one week before the termination litigation. She is
      the leaseholder and believes that she can sustain independent
      housing on her current income. Her rent is approximately $435 per
      month. Her income is approximately $1200 per month. She works
      seven days a week. She is unsure what she would arrange in
      terms of daycare, but believes she can rely on her friends.
              ....
              [The mother] is a young woman with a history of extensive
      trauma. As found in the termination order involving [J.P.’s] sibling,
      she continues to suffer from chronic mental illness for which she
      has been repeatedly institutionalized in the past. She continues to
      present a danger to herself or others as evidenced by prior acts.
      Her compliance with therapy and medication management has
      been so inconsistent during the course of this case that it has likely
      contributed to her decision-making regarding her ongoing
      relationship with [the father], her ability to be protective of [J.P.], her
      unstable housing, and her overall credibility when testifying. While
      the Court would like to believe that [the mother] is well on her way
      to making permanent changes that would enable her to care for an
      infant in the foreseeable future, the evidence simply does not
      support such a conclusion.

The court terminated the mother’s parental right pursuant to Iowa Code sections

232.116(1)(d), (g), and (k). The mother appeals.

II. Standard of Review.

      Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).    We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. D.W., 791

N.W.2d at 706. An order terminating parental rights will be upheld if there is

clear and convincing evidence of grounds for termination under section 232.116.

Id. Evidence is “clear and convincing” when there are no serious or substantial
                                        8


doubts as to the correctness of the conclusions of law drawn from the evidence.

Id.

III. Discussion.

       Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39. The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.       Id.   Finally, if the

statutory best-interest framework supports termination of parental rights, the

court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

       A. Grounds for Termination.

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. Iowa Code section 232.116(1)(d) provides

that termination may be ordered when the court has previously adjudicated the

child a CINA after finding the child to have been physically or sexually abused or

neglected as the result of acts or omissions of the parent or the court has

previously adjudicated a child who is a member of the same family a CINA after

such a finding, and when the circumstances continue to exist despite the offer or

receipt of services.
                                          9


       Here, the mother claims the circumstances that existed at the times J.P.

and his sibling were adjudicated CINA do not still exist. She maintains that she

has shown a willingness to follow the court’s orders and has made substantial

progress as a result. Specifically, she relies on the fact that she is employed,

has obtained her own housing, and has regularly attended therapy sessions.

       While the mother has made some progress, many of the negative

circumstances present when J.P. and his sibling were each adjudicated CINA

due to neglect still exist. The State presented credible evidence the mother was

still involved in prostitution.   The State also presented credible evidence the

mother and the father were still in contact and involved in some type of

relationship, although it was against court order and in violation of her probation

for the mother to do so. The mother at first testified to the contrary, but she later

admitted she had contacted the father and received a ride from him

approximately one week before the hearing. Also, because the mother recanted

testimony multiple times throughout the termination hearing, the court explicitly

found her to be not credible.      Additionally, although the mother had recently

begun attending therapy more regularly and had received some benefit from it,

she still had mental health issues to overcome and it was not clear she would

maintain the positive changes.

       The mother also claims she should have been granted a six-month

extension under Iowa Code section 232.104(2)(b). Although the mother made

some progress in the months leading up to the termination hearing, she had

been involved with DHS for over two years at that time and had not made
                                           10


sufficient progress to have even unsupervised visitation. There is no evidence

the need for removal would no longer exist if the mother was given another six

months. “Children simply cannot wait for responsible parenting. . . . It must be

constant, responsible, and reliable.”      In re L.L., 459 N.W.2d 489, 495 (Iowa

1990).      Furthermore, the DHS caseworker and the guardian ad litem

recommended termination. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014).

         Here, even after receipt of services, there is clear and convincing

evidence the grounds for termination, pursuant to section 232.116(1)(d), have

been met.

         B. Best Interests of the Child.

         Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of the child, we give

primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2).

         Termination of the mother’s parental rights will help J.P. achieve

permanency. See A.M., 843 N.W.2d at 113 (citing In re J.E., 723 N.W.2d 793,

802 (Iowa 2006) (Cady, J., concurring specially) (noting the “defining elements in

a child’s best interest” are the child’s safety and “need for a permanent home”)).

As recognized by the district court, the best interest of J.P. is for him to remain

with his foster family. They have consistently cared for him and provided him

with safety and stability.    This is especially important because of the many
                                         11


disruptions in care and residences J.P. has already experienced at his young

age. J.P. has been integrated into his foster family, and they are willing to adopt

him if the mother’s parental rights are terminated.

       We agree with the juvenile court’s finding that it is in the child’s best

interests to terminate the mother’s parental rights.

       C. Factors against Termination.

       Iowa Code section 232.116(3) provides that “[t]he court need not

terminate the relationship between the parent and child” under certain

circumstances. A finding under subsection 3 allows the court not to terminate.

See P.L., 778 N.W.2d at 39. “The factors weighing against termination in section

232.116(3) are permissive, not mandatory, and the court may use its discretion,

based on the unique circumstances of each case and the best interests of the

child, whether to apply the factors in this section to save the parent-child

relationship. A.M., 843 N.W.2d at 113

       As a part of her argument concerning J.P.’s best interests, the mother

argued the court should have given greater consideration to the strong bond

between her and J.P. The closeness of the parent-child relationship is a factor

against termination.   Iowa Code § 232.116(3)(c).      However, the mother-child

bond should not override termination where, as here, the mother is unable to

meet the child’s needs for a consistent permanent home with a responsible

parent, and the child is adoptable. Upon our de novo review, we conclude no

exception or factor in section 232.116(3) applies to make termination

unnecessary.
                                        12


IV. Conclusion.

      There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(d), termination of the mother’s parental rights is in the

child’s best interests pursuant to section 232.116(2), and no consequential factor

weighing against termination in section 232.116(3) requires a different

conclusion. Accordingly, we affirm termination of the mother’s parental rights.

      AFFIRMED.